                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION
 BRANDON L JOHNSON,                                )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )       Case No. 4:19-09009-MC-RK
                                                   )
 BRIAN KERNS,                                      )
                                                   )
                               Defendant.          )
               ORDER COMPELLING COMPLIANCE WITH SUBPOENA
       Before the Court is Plaintiff’s Motion to Compel Brian Matthew Kerns to Comply with
Plaintiff’s Subpoena to Testify at a Deposition in a Civil Action. (Doc. 2.) After careful
consideration, the motion is GRANTED.
       Plaintiff Brandon L. Johnson is the plaintiff in the underlying civil action, which is pending
in the United States District Court for the District of Kansas, Johnson v. Cherokee County, Kansas,
No. 2:17-cv-02644-JAR-GEB (D. Kan.). The motion alleges that Mr. Kerns is a key witness in
the underlying case; that he is a former police officer who understands service of process and the
importance of complying with a subpoena; that the subpoena was personally served on Mr. Kerns
on May 22, 2019; and that he failed to show up for the May 31, 2019 deposition, which was set to
take place in Joplin, Missouri, where he lives and works. (Doc. 2 ¶¶ 3-4.) Plaintiff has attached
the subpoena and a return of service showing that Mr. Kerns was personally served with the
subpoena. (Doc. 2-2; Doc. 2-3.) Plaintiff has also attached a transcript showing that Mr. Kerns
failed to appear for the deposition; that counsel for both parties traveled to Joplin from Kansas
City to attend the deposition; and that counsel for the defendants in the underlying case do not
object to an order compelling compliance in the Kansas City area. (Doc. 2-4.)
       The motion states that Plaintiff’s counsel has attempted to contact Mr. Kerns at his last
known cell phone number but has not been able to reach him. The motion also states that counsel
served Mr. Kerns with the motion by U.S. Mail at the same address where he was personally served
with the subpoena. Plaintiff seeks an order compelling Mr. Kerns to appear for a deposition in
Kansas City, Missouri, or Overland Park, Kansas; an order holding Mr. Kerns in contempt; and an
order awarding Plaintiff his costs, fees, and expenses incurred in connection with this motion.
After Mr. Kerns failed to respond to the motion within the 14-day deadline to do so, see Local
Rule 7, this Court issued an Order to Show Cause to Mr. Kerns at the address where he was
personally served stating that failure to respond by July 24, 2019, would result in the Court granting
the relief requested by Plaintiff against him. (Doc. 3.) Mr. Kerns has not responded, and the
motion is ripe for decision.
       “At any time, on notice to the commanded person, the [party who served a subpoena] may
move the court for the district where compliance is required for an order compelling production or
inspection.” Fed. R. Civ. P. 37(d)(1)(B)(i). The breadth of a subpoena is geographically limited
to the area “within 100 miles of where the person resides, is employed, or regularly transacts
business in person.” Fed. R. Civ. P. 45(c). However, the Court may, for good cause, enter a
protective order “specifying terms, including time and place . . . for the disclosure or discovery.”
Fed. R. Civ. P. 26(c)(B); see also Committee Notes to the 2013 Amendment to Rule 45 (“[A]n
order to comply or be held in contempt may modify the subpoena’s command.”). Furthermore,
“[t]he court for the district where compliance is required . . . may hold in contempt a person who,
having been served, fails without adequate excuse to obey the subpoena or an order related to it.”
Fed. R. Civ. P. 45(g).
       The Court finds good cause to order the deposition to occur in the Kansas City area, given
that simply ordering compliance with the subpoena would require counsel to travel to Joplin again
without any indication that Mr. Kerns will appear. The Court further finds Mr. Kerns in contempt
for failing to comply with the subpoena. He has failed to respond to the motion and this Court’s
Order to Show Cause and thus has provided no excuse for failing to obey the subpoena. Defendant
shall be required to pay the reasonable costs, fees, and expenses incurred by Plaintiff in pursuing
this motion.
       Accordingly, the Court ORDERS as follows:
           1. Plaintiff’s motion is GRANTED. (Doc. 2.)
           2. Defendant Brian Matthew Kerns shall appear for a deposition in either Kansas City,
               Missouri, or Overland Park, Kansas, at a mutually agreeable time and place to be
               determined by the parties in the underlying action and Mr. Kerns, if he can be
               reached.
           3. Plaintiff’s counsel shall file and serve a notice of non-party deposition in this Court
               and in the underlying case specifying the time and place of the deposition.



                                                  2
           4. Defendant Brian Matthew Kerns shall pay to Plaintiff the reasonable costs, fees,
              and expenses incurred by Plaintiff in pursuing this motion. Plaintiff’s counsel may
              file a motion and declaration in this Court detailing the amount of reasonable costs,
              fees, and expenses within 14 days after Mr. Kerns’s deposition.
       The Court directs the Clerk’s office to mail a copy of this Order to Defendant Mr. Kerns at
his last known address:
       Brian Matthew Kerns
       834 S. Highland Ave.
       Joplin, Missouri 64801
       IT IS SO ORDERED.
                                            s/ Roseann A. Ketchmark
                                            ROSEANN A. KETCHMARK, JUDGE
                                            UNITED STATES DISTRICT COURT

DATED: July 29, 2019




                                                3
